Citation Nr: 0321988	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  00-04 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for cause of death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran had military service from August 1965 to July 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the New  York, New York Regional 
Office (RO).


REMAND

Pursuant to the Board's development of the evidentiary record 
under the development regulations then in effect, additional 
relevant medical records were received by the Board, without 
waiver of initial originating agency jurisdiction.  A 
Supplemental Statement of the Case has not been prepared with 
respect to any of the additional evidence received, and RO 
consideration has not been undertaken.

By decision of the Federal Circuit Court, the Board's 
authority to do such development and then readjudicate the 
case was invalidated or restricted.  Disabled American 
Veterans et. al., v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).  Thus, this matter must be returned to 
the RO for readjudication.

Additionally, while the case is in remand status, the RO 
should provide appropriate notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).  Specifically, the parties 
should be informed as to what evidence the VA would obtain, 
and what evidence the veteran would be responsible for 
obtaining.  See 38 U.S.C.A. § 5100 et. seq. (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Final 
adjudication by the Board cannot be undertaken without this 
notice.  See Quartuccio.


In view of the foregoing, this case is remanded for the 
following action:

1.  The RO should furnish the appellant 
and her representative a letter notifying 
them of the VCAA and the duties to notify 
and assist imposed thereby, specifically 
as regards the cause of death claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the claim, and specific notice as to the 
type of evidence necessary to 
substantiate the claim.  It should also 
be indicated which party would obtain 
what evidence.  

2.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  If the 
benefit sought on appeal remains denied, 
the RO must furnish the appellant and her 
representative an appropriate 
supplemental statement of the case and 
allow them a reasonable period of time to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until she is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




